Case: 3:21-cv-00079-slc Document #: 1-1 Filed: 02/03/21 Page 1 of 22




            EXHIBIT A
   Case 2020CV002121
      Case:             DocumentDocument
             3:21-cv-00079-slc   14   Filed 12-03-2020
                                         #: 1-1  Filed:                 Page 1Page
                                                                   02/03/21    of 16 2 of 22
                                                                                         FILED
                                                                                         12-03-2020
                                                                                         CIRCUIT COURT
                                                                                         DANE COUNTY, WI
STATE OF WISCONSIN                        CIRCUIT COURT                       DANE COUNTY
                                                                                     2020CV002121
                                                                                         Honorable Frank D.
 DAVID TODD,                                                  AMENDED SUMMONS            Remington
 3825 Monona Drive, Apt. 6                                                               Branch 8
 Monona, WI 53714,                                            Case No.:

   and                                                        Classification Code: 30301

 SHARON CHRISTNOVICH
 1204 E. Oakwood Rd.
 Oak Creek, WI 53154,                                         Jury Trial Demanded

                                    Plaintiffs,               Amount claimed is greater than the
                                                              amount under Wis. Stat. §
                             v.                               799.01(1)(d).

 RADIUS GLOBAL SOLUTIONS, LLC,
 5440 North Cumberland, Suite 300
 Chicago, IL 60656,

                                     Defendant.

THE STATE OF WISCONSIN, To each person named above as a Defendant:

          You are hereby notified that the Plaintiff named above has filed a lawsuit or other legal

action against you. The Complaint, which is attached, states the nature and basis of the legal

action.

          Within forty-five (45) days of receiving this Summons, you must respond with a written

Answer, as that term is defined in Chapter 802 of the Wisconsin Statutes, to the Complaint. The

Court may reject or disregard an Answer that does not follow the requirements of the Statutes.

The Answer must be sent or delivered to the Court, whose address is: Dane County Courthouse,

Room 1000, 215 S Hamilton St., Madison, WI 53703, and to Plaintiffs’ attorney, whose address

is Ademi LLP, 3620 East Layton Avenue, Cudahy, Wisconsin 53110. You may have an attorney

help or represent you.


                                                   1
   Case 2020CV002121
      Case:             DocumentDocument
             3:21-cv-00079-slc   14   Filed 12-03-2020
                                         #: 1-1  Filed:             Page 2Page
                                                               02/03/21    of 16 3 of 22




       If you do not provide an answer within forty-five (45) days, the Court may grant

Judgment against you for the award of money or other legal action requested in the Complaint,

and you may lose your right to object to anything that is or may be incorrect in the Complaint. A

Judgment may be enforced as provided by law. A Judgment awarding money may become a lien

against any real estate you own now or in the future and may also be enforced by garnishment or

seizure of property.

Dated: December 3, 2020                              ADEMI LLP

                                                By: Electronically signed by John D. Blythin
                                                    John D. Blythin (State Bar No. 1046105)
                                                    Attorney for Plaintiff
Mailing address:
3620 East Layton Avenue
Cudahy, Wisconsin 53110
Phone No.: 414-482-8000




                                               2
    Case 2020CV002121
       Case:             DocumentDocument
              3:21-cv-00079-slc   14   Filed 12-03-2020
                                          #: 1-1  Filed:               Page 3Page
                                                                  02/03/21    of 16 4 of 22




STATE OF WISCONSIN             CIRCUIT COURT             DANE COUNTY
                               CIVIL DIVISION
______________________________________________ ______________________________
 DAVID TODD,                                             :
 3825 Monona Drive, Apt. 6                               :
 Monona, WI 53714,                                           AMENDED COMPLAINT
                                                         :
                                                         :
    and                                                  :   Case No.: 2020cv2121
                                                         :   Classification Code: 30301
 SHARON CHRISTNOVICH                                     :
 1204 E. Oakwood Rd.                                     :
 Oak Creek, WI 53154,                                    :
                                                         :   Jury Trial Demanded
                                      Plaintiffs,        :
                                                         :
                            v.                           :
                                                         :   Hon. Frank D. Remington
 RADIUS GLOBAL SOLUTIONS, LLC,                           :   Branch 8
 5440 North Cumberland, Suite 300                        :
 Chicago, IL 60656,                                      :
                                                         :
                                      Defendant.
                                                                                              ______

          COME NOW Plaintiffs David Todd and Sharon Christnovich, by Plaintiff’s Attorneys,

Ademi LLP, and for a cause of action, states as follows:

                                          INTRODUCTION

          1.    This class action seeks redress for collection practices that violate the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”).

                                   JURISDICTION AND VENUE

          2.    The court has jurisdiction to grant the relief sought by the Plaintiff pursuant to 15

U.S.C. § 1692k and 28 U.S.C. §§ 1331 and 1337. Venue in this District is proper in that Defendant

directed its collection efforts into the District.

                                               PARTIES

          3.    Plaintiff David Todd is an individual who resides in Dane County.
   Case 2020CV002121
      Case:             DocumentDocument
             3:21-cv-00079-slc   14   Filed 12-03-2020
                                         #: 1-1  Filed:               Page 4Page
                                                                 02/03/21    of 16 5 of 22




         4.    Plaintiff Sharon Christnovich is an individual who resides in Milwaukee County.

Christnovich consents to venue in this Court for this action.

         5.    Each Plaintiff is a “consumer” as defined in the FDCPA, 15 U.S.C. § 1692a(3), in

that Defendant sought to collect from each Plaintiff a debt allegedly incurred for personal, family,

or household purposes, namely a home internet services bill.

         6.    Each Plaintiff is also a “customer” as defined in the WCA, Wis. Stat. § 421.301(17),

in that the debt Defendant sought to collect arose from consumer transactions including agreements

to defer payment. See Tylke v. Advanced Pain Mgmt., S.C., Case No. 14cv5354 (Milwaukee Co.

Cir. Ct., Dec. 11, 2014) (“Any time a merchant sends a bill for goods or services after a consumer

transaction has taken place, there is an ‘agreement to defer payment.’”).

         7.    Defendant Radius Global Solutions, LLC (“Radius”) is a foreign business

corporation with its principal place of business located at 5440 North Cumberland Suite 300,

Chicago, Illinois 60656.

         8.    Radius does substantial business in Wisconsin and maintains a registered agent for

service of process at C T Corporation System, 301 S. Bedford St., Suite 1, Madison, Wisconsin

53703.

         9.    Radius is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

         10.   Radius is engaged in the business of collecting debts owed to others and incurred

for personal, family or household purposes.

         11.   Radius is a debt collector as defined in 15 U.S.C. § 1692a.

                                              FACTS

                                 Facts Relating to Plaintiff Todd

                                                 2
   Case 2020CV002121
      Case:             DocumentDocument
             3:21-cv-00079-slc   14   Filed 12-03-2020
                                         #: 1-1  Filed:               Page 5Page
                                                                 02/03/21    of 16 6 of 22




       12.     On or about November 19, 2019, Radius mailed a collection letter to Plaintiff

regarding an alleged debt owed to “Summit Credit Union” (“Summit”). A copy of the letter is

attached to this complaint as Exhibit A.

       13.     Upon information and belief, the letter in Exhibit A is a form letter, generated by

computer, and with the information specific to Plaintiff inserted by computer.

       14.     Upon information and belief, the letter in Exhibit A is a form debt collection letter

used by Radius to attempt to collect the alleged debt.

       15.     The debt referenced in Exhibit A was allegedly a personal loan incurred to provide

money for household goods and services. Thus, the debt was incurred for personal, family, or

household purposes.

       16.     Exhibit A contains the following text:




       17.     Upon information and belief, Summit regularly reports delinquent accounts to

credit reporting agencies before sending the accounts to debt collectors such as Radius.

       18.     Upon information and belief, Summit reported derogatory credit information

regarding Plaintiff’s Summit account to the credit reporting agencies before sending Plaintiff’s

account to Radius for collection.

       19.     Thus, the statements in Exhibit A to the effect that Radius may report plaintiff’s

account to the credit bureaus is misleading to the unsophisticated consumer because it implies that

Plaintiff may be able to avoid negative credit reporting by resolving the debt with Radius.

       20.     Despite such representations, resolving the alleged debt with Radius would not

allow the consumer to avoid a negative report. The account has already been, and will continue to


                                                 3
    Case 2020CV002121
       Case:             DocumentDocument
              3:21-cv-00079-slc   14   Filed 12-03-2020
                                          #: 1-1  Filed:               Page 6Page
                                                                  02/03/21    of 16 7 of 22




be, reported to credit bureaus as delinquent, notwithstanding whether Radius reports the account.

Exhibit A.

        21.     The purpose of Radius’s credit reporting statement is to deceive the unsophisticated

consumer into believing that she still has time to pay the account before having it reflect negatively

on her credit history. See Johnson v. Enhanced Recovery Co., LLC, 228 F. Supp. 3d 870, 876-77

(N.D. Ind. Jan. 17, 2017) (letter stating an account “may be reported to the national credit bureaus”

could be interpreted by a substantial number of consumers to mean that the account had not yet

been reported).

        22.     A debtor that is indebted to several creditors may prioritize payments to creditors

who have not yet reported their debts with the purpose of preventing these debts from being

reported. See Johnson, 228 F. Supp. 3d at 877-78 (“By offering (or appearing to offer) a consumer

a way to keep one delinquency off her credit report, a debt collector might get itself bumped to the

top of her list of payments to make.”).

        23.     Negative items, such as delinquent accounts, both lower a consumer’s credit score

and generally remain on the consumer’s “credit report” for seven years.

        24.     Falsely implying that an account will not be reported to a credit reporting agency

as long as the debtor promptly pays is a tactic that preys upon the consumer’s concern about his

or her credit score. The consumer is likely to be deceived into paying, whether the debt is legitimate

or not, to preserve his or her credit score.

        25.     The false, confusing, and misleading statement about reporting the account to credit

bureaus in Exhibits A is a material false statement. See Hahn v. Triumph P’ships LLC, 557 F.3d

755, 757-58 (7th Cir. 2009).

        26.     Plaintiff was confused and misled by Exhibit A.

                                                  4
   Case 2020CV002121
      Case:             DocumentDocument
             3:21-cv-00079-slc   14   Filed 12-03-2020
                                         #: 1-1  Filed:                 Page 7Page
                                                                   02/03/21    of 16 8 of 22




       27.     The unsophisticated consumer would be confused and misled by Exhibit A.

                              Facts relating to Plaintiff Christnovich

       28.     On or about December 4, 2019, Radius mailed a debt collection letter to Plaintiff

regarding an alleged debt owed to “US BANK NATIONAL ASSOCIATION” (“US Bank”). A

copy of this letter is attached to this complaint as Exhibit B.

       29.     Upon information and belief, the alleged debt referenced in Exhibit B was incurred

by use of a credit card, which was used only for personal, family, and household purposes.

       30.     Upon information and belief, Exhibit B is a form letter, generated by computer, and

with the information specific to Plaintiff inserted by computer.

       31.     Upon information and belief, Exhibit B is a form debt collection letter used by

Defendant to attempt to collect alleged debts.

       32.     Exhibit B includes the following representation:




       33.     Upon information and belief, the representation that settlement over twelve

monthly payments (the “Settlement Offer”) could be canceled at Defendant’s discretion “if you

[Christnovich] skip or are late on a payment,” are false, deceptive, misleading, and confusing to

the unsophisticated consumer.

       34.     The unsophisticated consumer would understand the representation that the

Settlement Offer is contingent on the first payment and subsequent payments being received by

the stated deadlines to mean that the debt collector intended to avoid honoring the settlement

anytime the consumer tendered a late payment.

                                                  5
   Case 2020CV002121
      Case:             DocumentDocument
             3:21-cv-00079-slc   14   Filed 12-03-2020
                                         #: 1-1  Filed:               Page 8Page
                                                                 02/03/21    of 16 9 of 22




       35.     In actuality, the consumer who enters into the Settlement Offer in Exhibit B has the

option to cure any late payment as a matter of law.

       36.     The Settlement Offer is permitted by agreement to be made in more than four

installments, and is thus a “consumer credit transaction” under Wisconsin law. See, Wis. Stat. §§

421.301(10), 421.301(30).

       37.     Under Wisconsin law, the consumer has a “Right to Cure” any default arising from

late payment under a consumer credit transaction before the debt collector or collection agency

can accelerate the maturity of that transaction. See, Wis. Stat. §§ 425.104, 425.105.

       38.     The forbearance contemplated in Exhibit B is a “consumer credit transaction.”

       39.     The underlying debt is a standard credit card account. It is a “loan” as defined by

Wis. Stat. § 421.301(23).

       40.     Defendant is a “lender” as defined by Wis. Stat. § 421.301(22) because it is a

merchant that is regularly engaged in the business of making consumer loans or forbearing debts

arising from consumer loans. Wis. Stat. §§ 421.301(22) and 421.301(25).

       41.     The forbearance contemplated in Exhibit B is forbearance of a debt arising from a

loan. Wis. Stat. § 421.301(23).

       42.     The forbearance contemplated in Exhibit B is forbearance by “lender” of a debt

arising from a loan because the creditor is agreeing to forbear the loan. Wis. Stat. § 421.301(23).

       43.     A consumer who entered into the forbearance contemplated in Exhibit B would

have the right to cure any alleged default in complying with the payment plan contemplated by

Exhibit B prior to re-acceleration of the debt. Wis. Stat. §§ 425.103, 425.104.

       44.     The terms of a forbearance agreement may provide that the consumer tender

payments by a date certain but the failure to explain in Exhibit B that the consumer would have

                                                 6
   Case 2020CV002121
     Case:             Document
            3:21-cv-00079-slc   14   Filed
                              Document     12-03-2020
                                       #: 1-1   Filed:                  Page Page
                                                                   02/03/21  9 of 16 10 of 22




the opportunity to cure any default under the payment plan and Defendant is “not obligated to

renew” the offer is confusing and misleading to the unsophisticated consumer.

       45.       Once Defendant enters into an arrangement like the Settlement Offer with a

consumer, Defendant cannot and does not terminate the settlement arrangement simply because

payment is received a day or two late. Indeed, the consumer is not even in “default” under

Wisconsin law for forty days after the scheduled due date for the first payment. Wis. Stat. §

425.103(2)(a).

       46.       Upon information and belief, Defendant does not terminate settlement

arrangements like the one contemplated in Exhibit B until after the giving the consumer an

opportunity to cure the consumer’s default.

       47.       Plaintiff was confused and misled by Exhibit B.

       48.       The unsophisticated consumer would be confused and misled by Exhibit B.

                                            The FDCPA

       49.       The FDCPA creates substantive rights for consumers; violations cause injury to

consumers, and such injuries are concrete and particularized. Derosia v. Credit Corp. Sols., No.

17-cv-1671, 2018 U.S. Dist. LEXIS 50016, at *12 (E.D. Wis. Mar. 27, 2018); Pogorzelski v.

Patenaude & Felix APC, No. 16-C-1330, 2017 U.S. Dist. LEXIS 89678 *9 (E.D. Wis. June 12,

2017) (“A plaintiff who receives misinformation from a debt collector has suffered the type of

injury the FDCPA was intended to protect against.”); Spuhler v. State Collection Servs., No. 16-

CV-1149, 2017 U.S. Dist. LEXIS 177631 (E.D. Wis. Oct. 26, 2017) (“As in Pogorzelski, the

Spuhlers’ allegations that the debt collection letters sent by State Collection contained false

representations of the character, amount, or legal status of a debt in violation of their rights under

the FDCPA sufficiently pleads a concrete injury-in-fact for purposes of standing.”); Lorang v.

                                                  7
   Case 2020CV002121
     Case:             Document
            3:21-cv-00079-slc   14   Filed
                              Document     12-03-2020
                                       #: 1-1   Filed:                 Page Page
                                                                  02/03/21  10 of 16
                                                                                   11 of 22




Ditech Fin. LLC, 2017 U.S. Dist. LEXIS 169286, at *6 (W.D. Wis. Oct. 13, 2017) (“the weight of

authority in this circuit is that a misrepresentation about a debt is a sufficient injury for standing

because a primary purpose of the FDCPA is to protect consumers from receiving false and

misleading information.”); Qualls v. T-H Prof’l & Med. Collections, Ltd., 2017 U.S. Dist. LEXIS

113037, at *8 (C.D. Ill. July 20, 2017) (“Courts in this Circuit, both before and after Spokeo, have

rejected similar challenges to standing in FDCPA cases.”) (citing Hayes v. Convergent Healthcare

Recoveries, Inc., 2016 U.S. Dist. LEXIS 139743 (C.D. Ill. 2016)); Long v. Fenton & McGarvey

Law Firm P.S.C., 223 F. Supp. 3d 773, 777 (S.D. Ind. Dec. 9, 2016) (“While courts have found

that violations of other statutes … do not create concrete injuries in fact, violations of the FDCPA

are distinguishable from these other statutes and have been repeatedly found to establish concrete

injuries.”); Quinn v. Specialized Loan Servicing, LLC, No. 16 C 2021, 2016 U.S. Dist. LEXIS

107299 *8-13 (N.D. Ill. Aug. 11, 2016) (rejecting challenge to Plaintiff’s standing based upon

alleged FDCPA statutory violation); Lane v. Bayview Loan Servicing, LLC, No. 15 C 10446, 2016

U.S. Dist. LEXIS 89258 *9-10 (N.D. Ill. July 11, 2016) (“When a federal statute is violated, and

especially when Congress has created a cause of action for its violation, by definition Congress

has created a legally protected interest that it deems important enough for a lawsuit.”); see also

Mogg v. Jacobs, No. 15-CV-1142-JPG-DGW, 2016 U.S. Dist. LEXIS 33229, 2016 WL 1029396,

at *5 (S.D. Ill. Mar. 15, 2016) (“Congress does have the power to enact statutes creating legal

rights, the invasion of which creates standing, even though no injury would exist without the

statute,” (quoting Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618, 623 (7th Cir. 2014)). For

this reason, and to encourage consumers to bring FDCPA actions, Congress authorized an award

of statutory damages for violations. 15 U.S.C. § 1692k(a).




                                                  8
   Case 2020CV002121
     Case:             Document
            3:21-cv-00079-slc   14   Filed
                              Document     12-03-2020
                                       #: 1-1   Filed:                Page Page
                                                                 02/03/21  11 of 16
                                                                                  12 of 22




       50.     Moreover, Congress has explicitly described the FDCPA as regulating “abusive

practices” in debt collection. 15 U.S.C. §§ 1692(a) – 1692(e). Any person who receives a debt

collection letter containing a violation of the FDCPA is a victim of abusive practices. See 15 U.S.C.

§§ 1692(e) (“It is the purpose of this subchapter to eliminate abusive debt collection practices by

debt collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses”).

       51.     Plaintiffs who allege that debt collectors misrepresent material information in their

dunning letters have standing, as such misrepresentations risk injury to interests expressly

protected by Congress in the FDCPA. See Degroot v. Client Servs., 2020 U.S. Dist. LEXIS 6677

(E.D. Wis. Jan. 15, 2020) (“[A]n informational injury can be concrete when the plaintiff is entitled

to receive and review substantive information.”); Oloko v. Receivable Recovery Servs., 2019 U.S.

Dist. LEXIS 140164 (N.D. Ill. Aug. 19, 2019); Untershine v. Encore Receivable Mgmt., No. 18-

CV-1484, 2019 U.S. Dist. LEXIS 134377 *8-9 (E.D. Wis. Aug. 9, 2019) (“Protecting consumers

from misinformation is one of the ‘concrete interest[s] that Congress sought to protect,’ under the

FDCPA. If a consumer is misinformed, rather than merely uninformed, the risk of harm is

greater.”) (internal citations omitted); Richardson v. Diversified Consultants, No. 17-cv-4047,

2019 U.S. Dist. LEXIS 118786 *10-11 (N.D. Ill. July 17, 2019) (“the receipt of a communication

misrepresenting the character of the debt (here, the amount owed) is the kind of injury that

Congress sought to prevent through the FDCPA. ‘Such an injury falls squarely within the ambit

of what Congress gave consumers in the FDCPA: ‘a legally protected interest in certain

information about debts,’ with ‘deprivation of information about one’s debt (in a communication

directed to the plaintiff consumer) a cognizable injury.’” (internal citations omitted); see also

                                                 9
   Case 2020CV002121
     Case:             Document
            3:21-cv-00079-slc   14   Filed
                              Document     12-03-2020
                                       #: 1-1   Filed:                  Page Page
                                                                   02/03/21  12 of 16
                                                                                    13 of 22




Pierre v. Midland Credit Mgmt., Inc., 2017 WL 1427070, at *4 (N.D. Ill. Apr. 21, 2017); Saenz v.

Buckeye Check Cashing of Illinois, 2016 WL 5080747, at *1-2 (N.D. Ill. Sept. 20, 2016); Bernal

v. NRA Grp., LLC, 318 F.R.D. 64, 72 (N.D. Ill. 2016) (holding that Plaintiff had standing to

challenge misleading communication sent to him because the communication violated his “right

to be free from such misleading communications”). Such misrepresentations may cause consumers

to make incorrect decisions about their finances or make payments to incorrect parties.

       52.     The FDCPA prohibits “any false, deceptive, or misleading representation or means

in connection with the collection of any debt”. 15 U.S.C. § 1692e.

       53.     15 U.S.C. § 1692e(10) specifically prohibits the “use of any false representation or

deceptive means to collect or attempt to collect any debt.”

       54.     15 U.S.C. § 1692f generally prohibits debt collectors from using “unfair or

unconscionable means to collect or attempt to collect any debt.”

       55.     15 U.S.C. § 1692g requires that debt collectors make certain disclosures, including

disclosing that consumers have 30 days to “dispute” debts, which requires the debt collector to

obtain verification of the debt, including, if applicable, a copy of a judgment against the debtor.

15 U.S.C. § 1692g(a)(4).

       56.     Under federal law, if an alleged debtor disputes a debt within 30 days of receiving

the validation notice, the debtor is required to cease debt collection efforts until it has provided

verification of the debt or a copy of the judgment against the debtor. 15 U.S.C. § 1692g(b).

       57.     The debt collector need not verify the debt, however, as long as it ceases its debt

collection efforts. Jang v. A.M. Miller & Assocs., 122 F.3d 480 (7th Cir. 1997) (collection agency

has the option to cease all collection activity or provide verification of the debt).




                                                  10
   Case 2020CV002121
     Case:             Document
            3:21-cv-00079-slc   14   Filed
                              Document     12-03-2020
                                       #: 1-1   Filed:                Page Page
                                                                 02/03/21  13 of 16
                                                                                  14 of 22




       58.     Under the plain language of 15 U.S.C. § 1692g, a debt collector is not required to

verify a debt unless the debtor disputes the debt within 30 days of receipt of the validation notice.

       59.     Whether or not the debtor requests verification of the debt, however, a debt

collector’s collection activities and communications during the 30-day period may not overshadow

or be inconsistent with the disclosure of the consumer’s right to dispute the debt or request the

name and address of the original creditor. 15 U.S.C. § 1692g(b).


                                         COUNT I – FDCPA

       60.     Plaintiffs incorporate by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       61.     Count I is brought on behalf of Plaintiff Todd.

       62.     Exhibit A includes a false, deceptive, and misleading representation that confuse

and mislead the unsophisticated consumer to believe that Summit has not already been reporting

Plaintiff’s account to credit bureaus.

       63.     Radius’ misrepresentation is material, as it would provoke the consumer into

paying on false pretenses – that the payment would prevent the reporting of delinquent information

about the Summit Account, when such reporting has already occurred.

       64.     Defendant violated 15 U.S.C. §§ 1692e, 1692e(10), 1692f, and 1692g(b).

                                         COUNT II – FDCPA

       65.     Plaintiffs incorporate by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       66.     Count II is brought on behalf of Plaintiff Christnovich.

       67.     Exhibit B includes false representations that Defendant cancels the settlement plan

upon any late payment by the consumer.
                                                 11
   Case 2020CV002121
     Case:             Document
            3:21-cv-00079-slc   14   Filed
                              Document     12-03-2020
                                       #: 1-1   Filed:                  Page Page
                                                                   02/03/21  14 of 16
                                                                                    15 of 22




       68.        Once the consumer enters into the Settlement Offer, Defendant cannot immediately

cancel the agreement for a late payment without providing notice of the consumer’s right to cure

the default.

       69.        Defendant violated 15 U.S.C. §§ 1692e, 1692e(5), 1692e(10), and 1692f.


                                         COUNT III – WCA

       70.        Plaintiffs incorporate by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       71.        Count III is brought on behalf of Plaintiff Christnovich.

       72.        Exhibit B includes false representations that Defendant cancels the settlement plan

upon any late payment by the consumer.

       73.        Once the consumer enters into the Settlement Offer, Defendant cannot immediately

cancel the agreement for a late payment without providing notice of the consumer’s right to cure

the default.

       74.        Defendant violated Wis. Stat. §§ 427.104(1)(j) and 427.104(1)(L).


                                      CLASS ALLEGATIONS

       75.        Plaintiff brings this action on behalf of two Classes

       76.        Class I consists of (a) all natural persons in the State of Wisconsin (b) who were

sent a collection letter in the form represented by Exhibit A to the complaint in this action, (c)

seeking to collect a debt for personal, family, or household purposes, (d) that was owed to Summit,

(e) between October 8, 2019 and December 3, 2020, inclusive, (f) that was not returned by the

postal service.




                                                   12
   Case 2020CV002121
     Case:             Document
            3:21-cv-00079-slc   14   Filed
                              Document     12-03-2020
                                       #: 1-1   Filed:                Page Page
                                                                 02/03/21  15 of 16
                                                                                  16 of 22




       77.     Class II consists of (a) all natural persons in the State of Wisconsin (b) who were

sent a collection letter in the form represented by Exhibit B to the complaint in this action, (c)

seeking to collect a debt for personal, family, or household purposes, (d) between December 3,

2019 and December 3, 2020, inclusive, (e) that was not returned by the postal service.

       78.     The Class is so numerous that joinder is impracticable. Upon information and

belief, there are more than 50 members of the Class.

       79.     There are questions of law and fact common to the members of the class, which

common questions predominate over any questions that affect only individual class members. The

predominant common question is whether the Defendant complied with the FDCPA.

       80.     Plaintiffs’ claims are typical of the claims of the Class members. All are based on

the same factual and legal theories.

       81.     Plaintiffs will fairly and adequately represent the interests of the Class members.

Plaintiffs have retained counsel experienced in consumer credit and debt collection abuse cases.

       82.     A class action is superior to other alternative methods of adjudicating this dispute.

Individual cases are not economically feasible.

                                         JURY DEMAND

       83.     Plaintiffs hereby demand a trial by jury.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that the Court enter judgment in favor of Plaintiffs and

the Class and against Defendant for:

       (a)     actual damages;

       (b)     statutory damages;

       (c)     attorneys’ fees, litigation expenses and costs of suit; and

                                                  13
   Case 2020CV002121
     Case:             Document
            3:21-cv-00079-slc   14   Filed
                              Document     12-03-2020
                                       #: 1-1   Filed:             Page Page
                                                              02/03/21  16 of 16
                                                                               17 of 22




      (d)    such other or further relief as the Court deems proper.

Dated: December 3, 2020


                                                   ADEMI LLP

                                           By:     Electronically signed by John D. Blythin
                                                   John D. Blythin (SBN 1046105)
                                                   Mark A. Eldridge (SBN 1089944)
                                                   Jesse Fruchter (SBN 1097673)
                                                   Ben J. Slatky (SBN 1106892)
                                                   3620 East Layton Avenue
                                                   Cudahy, WI 53110
                                                   (414) 482-8000
                                                   (414) 482-8001 (fax)
                                                   jblythin@ademilaw.com
                                                   meldridge@ademilaw.com
                                                   jfruchter@ademilaw.com
                                                   bslatky@ademilaw.com




                                              14
Case 2020CV002121
  Case:             Document
         3:21-cv-00079-slc   16   Filed
                           Document     12-03-2020
                                    #: 1-1   Filed:         Page Page
                                                      02/03/21   1 of 3 18 of 22
                                                                           FILED
                                                                           12-03-2020
                                                                           CIRCUIT COURT
                                                                           DANE COUNTY, WI
                                                                           2020CV002121
                                                                           Honorable Frank D.
                                                                           Remington
                                                                           Branch 8




                      EXHIBIT A
     P.O. Box 1259, Case
                    Dept. #126233
                           2020CV002121
                       Case:               Document
                                3:21-cv-00079-slc   16   Filed
                                                  Document     12-03-2020
                                                           #: 1-1                                                               Page Page
                                                                                                                                     2 of 3 19 of 22
     Oaks, PA 19456                                            Radius Filed:                                               02/03/21

     Return Mail Only - Do not send mail to this address
                                                               Global
                                                                         raoius
                                                               Solutions LLC



                                                                                              7831 Glenroy Rd„ Suite 250-A
                                                                                                    Minneapolis, MN 55439
                                                                                                            (888) 228-4840
                                                                          MONDAY-THURSDAY 8AM-9PM AND FRIDAY 8AM-5PM
                                                                                                    SATURDAY 8AM-12PM
                                                                                                           CENTRAL TIME
    ....................................... .                                                    November 19, 2019
             DAVID TODD                                                                          Radius Global Solutions #:                           1481
             3825 MONONA DR APT 6
             MONONA Wl 53714-2861




Account(s) in our office;
Creditor:          Summit Credit Union
Debt Description:                                                                                                   Balance Due:
PAST DUE BALANCE                                                                                                    $320.02
Your Account(s) has been sent to us for collection Kindly remit your payment using the coupon below. The preceding
information does not affect your rights set forth below:
Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any
portion thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days after receiving
this notice that you dispute the validity of this debt or any portion thereof, this office will obtain verification of the debt or
obtain a copy of a judgment and mail you a copy of such judgment or verification. If you request this office in writing
within 30 days after receiving this notice, this office will provide you with the name and address of the original creditor,
if different from the current creditor.
You are hereby notified that following the expiration of the validation period described above, a negative credit report
reflecting on your credit record may be submitted to a credit reporting agency if you fail to fulfill the terms of your credit
obligations. But we will not submit a negative credit report to a credit reporting agency about this credit obligation until
the expiration of the time period described above.
Sincerely,
Radius Global Solutions
    Pay Online: www.makethispayment.com using the account information referenced above and pin number

                                                       Pay by Phone: (888) 228-4840

         Pay by Mail: Send payments to: Radius Global Solutions P.O. Box 390916 Minneapolis, MN 55439-0916

This communication is from a debt collector. This is an attempt to collect a debt and any information obtained shall be
used for that purpose. Calls to or from this company may be monitored or recorded,




                       Pay Online: www.makethispayment.com or detach here and return with payment.
                                                                                                                                         12623i.[ONOOOt>l535


Date: November 19, 2019                                                   Radius Global Solutions
Radius Global Solutions #:                      1481                      7831 Glenroy Rd.. Suite 250-A
Balance Due: $320.02                                                      Minneapolis, MN 55439
                                                                          (888) 228-4840
Amount Enclosed: $_________________
         OFFICE HOURS (CT): MONDAY-THURSDAY 8AM-9PM, FRIDAY 8AM-5PM. AND SATURDAY 8AM-12PM

q   Check, here if your address or phone numbers have changed             Make Payment To:
    Please update changes on reverse side

    DAVID TODD                                                            Radius Global Solutions
    3825 MONONA DR APT 6                                                  P.O. Box 390916
    MONONA Wl 53714-2861                                                  Minneapolis, MN 55439-0916
                                                                          l'll,ll,!"l’lllllll,ll,ll,l!!l,lll'lll!llll,l'llllltilllll'lllll
Case 2020CV002121
  Case:             Document
         3:21-cv-00079-slc   16   Filed
                           Document     12-03-2020
                                    #: 1-1   Filed:                    Page Page
                                                                 02/03/21   3 of 3 20 of 22




                                                                                              i




Please update change of address and phone(s) below:

 STREET ADORESS or PO BOX



 CITY                                     I STATE     ZIP CODE



TELEPHONE #1



TELEPHONE *2



TELEPHONE #3
Case 2020CV002121
   Case:            DocumentDocument
         3:21-cv-00079-slc   15    Filed 12-03-2020
                                     #: 1-1   Filed:   02/03/21
                                                             Page Page
                                                                  1 of 2 21 of 22
                                                                            FILED
                                                                            12-03-2020
                                                                            CIRCUIT COURT
                                                                            DANE COUNTY, WI
                                                                            2020CV002121
                                                                            Honorable Frank D.
                                                                            Remington
                                                                            Branch 8




                           Exhibit B
                            Case 2020CV002121
                              Case:             Document
                                     3:21-cv-00079-slc   15   Filed
                                                       Document     12-03-2020
                                                                #: 1-1   Filed:                                   02/03/21
                                                                                                                     RadiiPage Page
                                                                                                                               2 of 2 22 of 22
        P.O. Box 390900                                                                                      raDIUS SolutionsLLC
        Minneapolis, MN 55439
        Mail Code USBN                                                                            Radius Reference Number:           1952
                                                                                                                       Balance: $4,258.92
                                                                                                                     I
                                                                                                         I


                                                                          Radius Global Solutions
         ....................................... .                        P.O. Box 390900
                SHARON H CHRISTNOVICH                                     Minneapolis, MN 55439
        ^       1204 E OAKWOOD RD                                         ................... .
        SSS     OAK CREEK Wl 53154-5831


                                                                                                  Customer Service: 866-751-7108 ext 3644
    December 04, 2019                                                    OFFICE HOURS: MON - FRI: 8AM - 5PM CENTRAL TIME
    Radius Reference Number:                         1952                         Creditor US BANK NATIONAL ASSOCIATION
    Account #: *““‘****“1465
    Balance: $4,258.92


                                          Discount and Save: Pay Discounted Amount Over 12 Months

    Dear Sharon H Christnovich,
    US BANK NATIONAL ASSOCIATION, the creditor of your account, has placed the above referenced account with Radius
    Global Solutions for collection. We would like to offer you a resolution on your account for $1,703.58 in eleven payments of
    $141.96 and one payment of $142.02 starting on 12/25/19. Each payment must be received within 30 days of the previous
    payment. If you skip or are late on a payment, we reserve the right to cancel the arrangement. If you need additional time to
    respond to this offer, please contact us. Please note, we are not obligated to renew this offer. Once all twelve payments have
    been paid to our office on time, a letter will be sent confirming that the above referenced account has been resolved. Should
    you fail to complete the arrangement proposed under this option, this offer will be cancelled and any payments made will be
    applied to the balance shown above.
    Should you have any questions regarding this account, please feel free to call us at 866-751-7108 ext 3644. We look forward
    to hearing from you.
    Thank you,
    Radius Global Solutions




           6        Pay Ortfine: To view the account balance or set up payments, please visit www.radiuswebpay.com


                    Pay by Phone: Please call Radius Global Solutions toll-free at 866-751-7108 ext 3644.
                    We offer check by phone, Western Union, and Debit card.


j        l' 3       Pay t>y Mail: Send payments to P.O. Box 39090ft, Minneapolis, MN 55439.

          This is an attempt to collect a debt by a debt collector and any information obtained will be used for that purpose.
                         This communication is sent to you by Radius Global Solutions LLC, a debt collector.
                                     Calls to or from this company may be monitored or recorded.
                            Our physical address is: 7831 Glenroy Rd Suite 250 Minneapolis, MN 55439.
                                                                                                                           139197-1263-646
